            Case 3:20-cv-00214-JJV Document 41 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

THOMAS GUTHRIE                                *
                                              *
               Plaintiff,                     *
                                              *
v.                                            *            No. 3:20-cv-00214-JJV
                                              *
STATE OF ARKANSAS, et al.                     *
                                              *
               Defendants.                    *

                              MEMORANDUM AND ORDER

       Thomas Guthrie (“Plaintiff”) is a pretrial detainee at the Sharp County Detention Center.

He has filed a pro se Amended Complaint, pursuant to 42 U.S.C. § 1983, alleging Defendant Mark

Counts violated his constitutional rights by subjecting him to unconditional conditions of

confinement. (Doc. 6.) All other claims and Defendants in the Amended Complaint were

dismissed, some with prejudice and some without prejudice, during screening mandated by 28

U.S.C. § 1915A. (Doc. 12.)

       Plaintiff has recently filed a Motion for Discontinuance seeking permission to voluntarily

dismiss the remainder of this case without prejudice. (Doc. 40.) Defendant has informed the Court

by email that he does not object.   I find Plaintiff presented a proper explanation as to why he

wishes to dismiss, dismissal would not waste judicial time and effort, and dismissal will not

prejudice the Defendants. See Blaes v. Johnson & Johnson, 858 F.3d 508, 512 (8th Cir. 2017).

       IT IS, THEREFORE, ORDERED THAT:

       1.      Plaintiff’s Motion for Discontinuance (Doc. 40) is GRANTED, Plaintiff’s claim

against Defendant Counts is DISMISSED without prejudice, and this case is CLOSED.
             Case 3:20-cv-00214-JJV Document 41 Filed 06/14/21 Page 2 of 2




        2.      Defendant Count’s Motion for Summary Judgment (Doc. 37) is DISMISSED as

moot.

        3.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

        DATED this 14th day of June 2021.


                                                      ____________________________________
                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
